Case 8:21-cv-00338-CJC-ADS Document 23-5 Filed 05/12/21 Page 1 of 6 Page ID #:144




                         Exhibit 3
 Case 8:21-cv-00338-CJC-ADS Document 23-5 Filed 05/12/21 Page 2 of 6 Page ID #:145




                      Davida Brook
                      Partner
                      Los Angeles
                      (310) 789-3105
                      dbrook@susmangodfrey.com



Overview


   “Davida Brook is the best young litigator I’ve ever seen in court. Intelligent, articulate,
   and always well prepared. There isn’t anyone I would rather have representing me in
   trial.”
   – Steven Lamar, Beats by Dr. Dre Concept Creator & Founder, ROAM Audio



Clients seek out Davida Brook for her litigation savvy, intellectual acuity, and her ability to persuade
judges, juries, and arbitrators with clarity, conviction, and confidence. Her repeated wins are attributable
to her willingness to spend time unearthing every stone in her clients’ cases, gaining a deep understanding
of the facts of the case and the underlying law.

Named one of the Top 40 Under 40 Lawyers in California in 2018, one of the Top Women Lawyers in
California in 2017 by The Daily Journal and a Next Generation Leader in Tech Law by The Recorder (2018,
ALM), Ms. Brook’s practice focuses on commercial litigation at every level, and ranges from two-party
business and employment disputes to complex, multi-party and class action cases involving securities,
contract, and patent law. Ms. Brook is also well known for her work related to defamation and intellectual
property.
Landmark Legal Work




   “Davida Brook is one of the best lawyers I have ever worked with. She took on my case
   and put me instantly at ease, understanding not just the facts, but what the case meant
   to me personally. Her strategic thinking coupled with her comfort in the courtroom was
   the winning ticket. I would not hesitate to hire her again or recommend her to anyone in
   need of a gifted trial lawyer”
   – Amber Heard, Actress



Ms. Brook has worked on some of the country’s most cutting edge, prominent cases. Working pro bono,
she successfully represented Arizona Secretary of State Katie Hobbs and Wisconsin Governor Tony Evers in
litigation brought to try and prevent the counting of every legally cast vote in the 2020 presidential
election. Two of those cases were dismissed after Brook and her team filed motions to dismiss. A third
case, brought by Donald Trump in Wisconsin against Governor Evers, was dismissed following a bench trial

                                                 Page 1 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-5 Filed 05/12/21 Page 3 of 6 Page ID #:146

in which Brook and her team represented the Governor.

Ms. Brook is currently handling several important defamation cases on behalf of well-known clients,
including billionaire hedge fund founder Louis Bacon, and the former CEO of Tinder Greg Blatt. She also
represented actress Amber Heard in a defamation lawsuit brought by Johnny Depp.

In 2018 Ms. Brook obtained a $25 million verdict for her client, Steve Lamar, after a three-week trial in LA
Superior Court on his claims he was owed royalties from music moguls Dr. Dre and Jimmy Iovine on the
sale of Beats Electronics headphones. Ms. Brook’s contributions to the case included a multi-day direct
examination of leadoff witness Steve Lamar, and paving the way for trial by convincing the California Court
of Appeal to reverse an earlier summary judgment order that had dismissed much of the case.
Click here for a profile on Ms. Brook’s contribution to the case written by legal news publication, The
Recorder.

In 2015, Ms. Brook was an integral part of a legal team that represented a class of 7,000 limited partners
who invested in oil and gas limited partnerships and alleged that they voted to divest themselves of their
partnership rights based on false and misleading statements and omissions in defendants’ proxy
statements, losing millions in the process. After three years of hard-fought litigation, Ms. Brook’s team
obtained a $37.5 million settlement for the class, with the class receiving $24.5 million).

Background & Dedication to the Community

In addition to her robust docket of cases, Ms. Brook actively participates in a range of legal and
philanthropic organizations in Los Angeles and nationwide such as the Federal Bar Association, of which
she is Board Member. During her time at Stanford Law School, Ms. Brook co-founded Building a Better
Legal Profession, a national organization that promotes diversity within the legal profession by compiling
and publishing data on law firms’ commitment to the retention and promotion of women and minority
attorneys. Ms. Brook remains deeply committed to inclusiveness of women and people of color and
promotes that commitment in her role as Co-Chairperson of Susman Godfrey’s Employment Committee.

Prior to joining Susman Godfrey, Ms. Brook served as a judicial law clerk for the Honorable Raymond C.
Fisher in the Ninth Circuit Court of Appeals.

Before law school, Ms. Brook worked at the American Israel Public Affairs Committee, where she helped
develop a groundbreaking program designed to engage students at Historically Black, Hispanic, and
Christian Colleges in political activism. As an attorney, Ms. Brook regularly draws on her experience in
grassroots political engagement to understand the needs of her clients and the points of view of opposing
counsel, courts, and juries.

Ms. Brook is admitted to practice in California and the U.S. District Courts for the Central and Northern
Districts of California.



Education
  Columbia University, (B.A., magna cum laude)
  Stanford Law School (J.D.)




                                                 Page 2 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-5 Filed 05/12/21 Page 4 of 6 Page ID #:147




Clerkship

Law Clerk to the Honorable Raymond C. Fisher, United States Court of Appeals for the Ninth Circuit



Notable Representations
INTELLECTUAL PROPERTY


Jibe Audio LLC et al. v. Pentagram Design Inc. et al. Obtained a $25 million verdict for her client, Steve
Lamar, after a three -week trial in LA Superior Court on his claims he was owed royalties from music
moguls Dr. Dre and Jimmy Iovine on the sale of Beats Electronics headphones. Ms. Brook played an
instrumental role at trial; one of her most significant contributions was a multi-day direct examination of
leadoff witness Steve Lamar. She also paved the way for the jury trial to happen after a key appellate
argument in which she convinced the California Court of Appeal to reverse a summary judgment order
against her client. More recently, Ms. Brook and her team were awarded another $9 million in attorney’s
fees, plus an ongoing royalty on the Studio 3 headphone that is still in production.

Vaporstream Inc. v. Snap Inc. Represented Vaporstream Inc. in a lawsuit against Snapchat parent
company Snap Inc. for patent infringement on a number of patents related to methods to reduce the
traceability of electronic messages. Ms. Brook was instrumental in fending off Snapchat’s attempts to
dismiss the case and shepherding it towards trial. The case was resolved in 2020, just before trial.

University Of Massachusetts Medical School And Carmel Laboratories, Llc v. L’oréal S.A. And
L’oréal Usa, Inc. Representing University of Massachusetts in major patent lawsuit against L’Oreal.
Allegations include using the University’s technology in over 100 of their most popular skin care products.
Trial is expected in 2021.
DEFAMATION


Bacon v. Nygard et al., Nygard Int’l Partnership v. Feralio et al., McKinney v. Bacon et al.,
Moore v. Bacon. Representing billionaire hedge fund founder, Louis Bacon, in a series of disputes
involving billionaire fashion tycoon, Peter Nygard. These cases, which span the country, involve legal
issues at the heart of many entertainment-related disputes including defamation claims and anti-SLAPP
motions. Read more here.

Rosette Pambakian v. Gregory Blatt et al. Serving as counsel to former Tinder CEO Greg Blatt
regarding allegations that a former Tinder marketing executive was unlawfully fired after she was sexually
harassed. Mr. Blatt counter-sued for defamation, which was challenged via an anti-SLAPP motion. Ms.
Brook secured a ruling that Mr. Blatt could move forward with his defamation claims.

Depp v. Heard. Represented Amber Heard, whose ex-husband Johnny Depp sued her for defamation after
she published an op-ed in the Washington Post supporting victims of abuse. Mr. Depp claimed that Ms.
Heard’s call to support victims of abuse – which literally did not mention his name – caused a downturn in
his career and required her to pay upwards of $50 million in damages.
CLASS ACTIONS


Jane Doe v. MindGeek USA Incorporated et al. Filed a class action against PornHub parent company,
MindGeek, alleging MindGeek has violated federal sex trafficking and child pornography laws by knowingly
posting, enabling the posting of and profiting from thousands of pornographic videos featuring persons
under the age of 18. The case is in the early stages.

Johnson, et al., v. Zillow; Rachel Kremer v. Zillow; Jennifer Young v. Zillow; Ashley Boehler and

                                                Page 3 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-5 Filed 05/12/21 Page 5 of 6 Page ID #:148

James Friedrich v. Zillow. Represented Zillow in various employment matters, including a class action
claiming unpaid overtime. Ms. Brook coordinated the defense of the company in response to various
disputes brought by nearly a dozen former employees in federal court. Ms. Brook managed all stages of
the litigation and secured several key victories for Zillow. Read more here.

Schulein, et al. v. Petroleum Development Corp., et al. Represented a class of more than 7,000
limited partners who invested in 12 oil and gas limited partnerships. Plaintiffs alleged the defendants
made false and misleading statements and omitted material information regarding the value of the assets
held by the partnerships in proxy statements used to solicit votes in favor of mergers that caused the
investors to be cashed out of their investments. On the eve of trial, the case was settled for $37.5 million,
with the class receiving approximately $24 million.
ELECTION LITIGATION


Tyler Bowyer et. al. v. Doug Ducey, et al. and Trump v. The Wisconsin Elections Commission, et
al. Working pro bono, Ms. Brook successfully represented Arizona Secretary of State Katie Hobbs and
Wisconsin Governor Tony Evers in litigation brought to try and prevent the counting of every vote cast in
the 2020 presidential election. The two cases brought by a team of lawyers led by Sydney Powell (one in
AZ and one in WI) were dismissed after Ms. Brook and her team filed a motion to dismiss.

William Feehan And Derrick Van Orden v. Wisconsin Elections Commission. Defended the
Wisconsin Elections Commission in case brought by former president Donald Trump in Wisconsin against
Governor Evers. Ms Brook took the matter to a one-day bench trial during which she defended the
Governor against Mr. Trump’s claims of voter fraud. After hearing the evidence and argument, the judge
rejected the case on the merits and dismissed it. The dismissal followed earlier attempts by Mr. Trump to
have cases heard as original actions in the WI Supreme Court, all of which were rejected.



Honors and Distinctions

Leading Plaintiff Financial Lawyer, Lawdragon (2020)

Featured in California Super Lawyers Spring 2019 Issue – Discovery Q&A with Davida Brook (Thompson
Reuters)

Rising Star, General Commercial Disputes, The Legal 500 (2019)

Next Generation Woman Leader in Tech Law, The Recorder (2018, ALM)

Top 40 Lawyers Under 40 in California, Daily Journal (2018, Daily Journal Corp.)

Top Women Lawyers in California, the Daily Journal (2017, Daily Journal Corp).

Rising Star, Super Lawyers Southern California (2017 – 2020, Thomson Reuters)

Women’s Edition Rising Star, Super Lawyers Southern California (Thomson Reuters, 2019)

Stanford Law and Policy Review, Member and Editor

Stanford Public Interest Fellow

Phi Beta Kappa Society



                                                 Page 4 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-5 Filed 05/12/21 Page 6 of 6 Page ID #:149




Professional Associations and Memberships

State Bar of California

Board of Directors, Building a Better Legal Profession



Publications

Co-author and editor, Building a Better Legal Profession’s Guide to Law Firms




                                                 Page 5 of 5
